DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/20/2022 has been entered.
Response to Amendment
The amendments filed 9/20/2022 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6, 7-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (J. Mater. Chem. A, 2019, 7, 20713) in view of Yuan (Joule 3, 1140–1151, April 17, 2019) and Yan (US Pub No. 2021/0119130)
	Regarding Claim 1-4, 6 and 8, Pan et al. teaches a semiconductor mixed material comprising:
	a first electron acceptor comprising formula I [Y6, Fig. 1, page 20714],
 and a second electron acceptor [Pc61BM or Pc71BM, Fig. 1, page 20714]. In page 20717, Fig. 1 shows an example of a blend of PM7:Y6:PC71BM.
	and wherein the electron donor is configured as a substrate for mixing the first electron acceptor and the second electron acceptor [page 20719, top left of page, and abstract, semiconductor mixed materials are blended]
	Pan et al. is silent on the electron donor with a band gap of less than 1.4 ev, and wherein at least one of molecular stackability, Pi-Pi* stackability, and crystallinity of the second electron acceptor is less than that of the first electron acceptor, and on a election donor which is a conjugated polymer comprising the electron donor of formula V.
	Yuan et al. teaches the compound of Y6 with a band gap of 1.33 eV used for organic solar cells [page 1142, bottom of page, and abstract]. The compound of Y6 is used with PM6 [first page, “context and Scale” section on right side of page].
	Since Pan et al. teaches use of Y6 and Yuan et al. teaches the use of Y6 for solar cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention replace the Y6 of Pan et al. with the Y6 of Yuan et al. as it is merely the selection of a known electron acceptor for solar cells in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
	The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Yan et al. teaches a conjugated polymer donor along with fullerene derivatives [0011] for solar cells [0008-0011] and the conjugated polymer was formed in solution [0045], and used to effectively provide control of morphology of the film [0006], and provide improved performance, lifetime, and efficiency [0045]. Yan teaches the following compound [In page 14, para. 111, the compound in page 14, shown below where the compound is rotated 180 degrees. In the compound below, p is 20 to 50 [0112]]
In regards to formula V in claim 1,  there are 8 components in the compound below, examiner is reading Ar5 as the left most thiophene, and                                     
                                        
                                            
                                                π
                                            
                                            
                                                6
                                            
                                        
                                    
                                 as the right most thiophene, which has the C6H13, and C7H15. From the left to the right, Ar5 is a thiophene with two hydrogens, rectangle shows X is sulfur, X1 and X2 are C-F, Ar6 is thiophene with two hydrogens,                                     
                                        
                                            
                                                π
                                            
                                            
                                                5
                                            
                                        
                                    
                                is thiophene with one hydrogen, and with a C7H15 and C6H13 group, Ar7 is thiophene with C8H17 and C6H13 group, circle shows X is sulfur, and X3-X4 is C-F, Ar8 is thiophene with C6H13 and C8H17, and                                     
                                        
                                            
                                                π
                                            
                                            
                                                6
                                            
                                        
                                    
                                 is thiophene is C6H13 and C7H15
[AltContent: oval][AltContent: rect]
    PNG
    media_image1.png
    198
    517
    media_image1.png
    Greyscale

                                    
                                        
                                            
                                                π
                                            
                                            
                                                5
                                            
                                        
                                         
                                        a
                                        n
                                        d
                                         
                                        
                                            
                                                π
                                            
                                            
                                                6
                                            
                                        
                                    
                                 is the thiophene with C6H13 and C7H15, while Ar5-Ar8 are either unsubstitued thiophene or thiophene with C8H17 and C6H13. The C8H17 of Ar7 and Ar8 and the two hydrogens on Ar5 and Ar6 makes Ar5-Ar8 different than                                     
                                        
                                            
                                                π
                                            
                                            
                                                5
                                            
                                        
                                         
                                        a
                                        n
                                        d
                                         
                                        
                                            
                                                π
                                            
                                            
                                                6
                                            
                                        
                                    
                                , which has C7H15


	Since modified Pan et al. teaches the use of an active layer comprising PCBM, and concerned about morphology and efficiency [Abstract], and formation of a film from solution [page 20714, bottom right of page], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the electron donor of modified Pan et al. with the conjugated polymer of  Yan et al. in order to effectively provide control of morphology of the film [0006], and provide improved performance, lifetime, and efficiency [0045].	
	In addition, the combination would have been merely the selection of known electron donors for solar cells in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
	The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Furthermore, modified Pan et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Pan et al., has a reasonable basis to believe the claimed properties are inherently possessed by the semiconductor mixed material of modified Pan et al., meeting the limitation of “wherein at least one of molecular stackability, Pi-Pi* stackability, and crystallinity of the second electron acceptor is less than that of the first electron acceptor.” 
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
	Regarding Claim 7, within the combination above, modified Pan et al. teaches wherein the weight percentage of the first electron acceptor is not less than that of the second electron acceptor in the semiconductor mixed material [table 1, page 20716]
	Regarding Claim 10, within the combination above, modified Pan et al. teaches an organic electronic device, comprising: a first electrode; a second electrode; and an active layer material, which is located between the first electrode and the second electrode, wherein the active layer material comprises the semiconductor mixed material as described in any one of claim 1 and claim 8 [Pan: page 20715, middle left of page, indium tin oxide (ITO) glass/PEDOT:PSS/active layer/ETL/Al.]

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726